 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        ANDREA JORDAN,                                       CASE NO. 18-5846
11
                                   Plaintiff,                ORDER GRANTING
12              v.                                           DEFENDANT’S MOTION TO
                                                             COMPEL AND FOR AN
13      ALLIED PROPERTY & CASUALTY                           EXTENSION OF DEADLINES
        INSURANCE COMPANY, a foreign
14      corporation,
15                                 Defendant.

16

17
            THIS MATTER comes before the Court on the Defendant’s Motion to Compel Plaintiff’s
18
     Answers to Defendant’s First Interrogatories and Requests for Production and for Extension of
19
     Deadlines. Dkt. 20. The Court has considered the pleadings filed regarding the motion and the
20
     remaining file.
21
            On December 12, 2019, the Defendant filed the instant motion, requesting the Court
22
     order the Plaintiff to answer its First Interrogatories and Requests for Production and to pay
23
     $1,000 in attorneys’ fees for having to file this motion. Dkt. 20. The Defendant certified that the
24

     ORDER GRANTING DEFENDANT’S MOTION TO COMPEL AND FOR AN EXTENSION OF DEADLINES -
     1
 1   parties met and conferred in good faith, but the Plaintiff still failed to respond to the discovery

 2   requests. Id.; and Dkt. 21. The Defendant also moves for an extension of the case deadlines, as

 3   follows:

 4          (1) Disclosure of expert testimony under FRCP 26(a)(2)         January 31, 2020;

 5          (2) all motions related to discovery                           February 27, 2020;

 6          (3) Discovery completed by                                     March 18, 2020; and

 7          (4) Dispositive motions filed by                               April 17, 2020.

 8   Id. The Plaintiff failed to respond to the motion.

 9          The undersigned finds that the motion has merit and should be granted. Accordingly, the

10   Plaintiff should respond to the Defendant’s First Interrogatories and Requests for Production on

11   or before January 17, 2020. The Plaintiff should be ordered to pay $1,000 in attorneys’ fees to

12   the Defendant. Further, the case deadlines should be extended as requested.

13          IT IS SO ORDERED.

14          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

15   to any party appearing pro se at said party’s last known address.

16          Dated this 30th day of December, 2019.

17

18
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
19

20

21

22

23

24

     ORDER GRANTING DEFENDANT’S MOTION TO COMPEL AND FOR AN EXTENSION OF DEADLINES -
     2
